Citation Nr: 1430906	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-36 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether termination of the appellant's Dependents' Educational Assistance benefits on April 8, 2010, for enrollment period from December 11, 2009 to May 26, 2010, was correct.



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran had military service from October 1962 to January 1983.  The appellant is the spouse of the Veteran and was in receipt of Dependents' Educational Assistance benefits.  Eligibility was reportedly determined effective December 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision letter of the Department of Veterans Affairs (VA) Education Service of the Regional Office (RO) in Muskogee, Oklahoma.  The Montgomery, Alabama RO otherwise has jurisdiction of the claims folder.

In December 2012 and January 2014, the Board remanded this case for development; however, for the reasons discussed below another remand is necessary.

The appellant's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the files reveals that they are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, review of the record reveals that some information on file needs further clarification before the issue can be adjudicated.  The appellant is contesting the termination of her Dependents' Educational Assistance benefits for enrollment in a non-credit General Education Development (GED) course from December 11, 2009, to May 26, 2010.  A July 2010 Notice of Change in Student Status from the Chattahoochee Valley Community College's VA counselor states that the appellant's eligibility to receive DEA benefits for this period was terminated on April 8, 2010, her last date of attendance, for failure to attend 85 percent of her classes.  A March 2013 e-mail correspondence from an official at the Chattahoochee Valley Community College states that the appellant's "attendance dropped below the 85% attendance rule on 4-8-10 and was terminated.  Prior to that date she had been attending on regular basis."

The appellant, however, has asserted that she attended at least 90 percent of her classes and has submitted printouts from the electronic database of the Alabama Adult Education System for Accountability and Performance on the Alabama Community College System website which lists her attendance dates and number of hours attended for the period of March 17, 2010 to May 26, 2010.  These documents show that the appellant attended class on April 8, 2010 as well as the 5 classes following this date, on April 12 to 19, 2010.  It is therefore unclear how the appellant's attendance could fall below 85 percent as of this date if her attendance had been sufficiently satisfactory prior to April 8, 2010.  In the absence of the appellant's complete attendance record and the schedule of classes for the entire period of December 11, 2009 to May 26, 2010, the Board is unable to adjudicate the issue on appeal.  The case must therefore be remanded in order to obtain these records from the appellant and the school.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she provide official documentation of her class attendance, such as printouts from the Alabama Adult Education System for Accountability and Performance System or other similar documents, for the entire period from December 11, 2009, to May 26, 2010.

2.  Contact the Chattahoochee Valley Community College and request that they provide documented verification of the appellant's attendance at school for the period from December 11, 2009 to May 26, 2010, to include printouts of the appellant's class meeting dates and hours attended as provided by the Alabama Adult Education System for Accountability and Performance System or other official verification that the appellant failed to attend 85 percent of her classes, and a schedule of classes showing which days the class met and which days were holidays or cancelled class.

3.  Readjudicate the claim using the relevant laws and regulations pertaining to Chapter 35.  To the extent the benefit sought is not granted, the appellant should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



